      Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 1 of 6 PageID #:256




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DeveNra L. Howpll (#M-29606),                 )
                                               )
                PlatNrrrr.                     )              Cess No. 17 CY 3397
                                               )
                V.                             )
                                               )              Juocp CURRr-Es R. Noncle. Sn.
SeRceeNr HousroN, ET AL.,                      )
                                               )
               DgpeNoaNrs.                     )

                                              ORDER

       Defendants' motion for summary judgment l#a\ is granted. For the reasons stated in
this Order, the prior judgment is vacated, but the case is dismissed with prejudice, and another
judgment shall be entered. The Court instructs the Clerk to enter final judgment in this matter
pursuant to Fed. R. Civ. P. 56(a). The case remains closed.

                          MEMORANDUM OPINION AND ORDER

I.      lntroduction

        Plaintiff Devanta Howell, currently an Illinois state prisoner, has brought this pro se civil
rights action pursuant to 42 U.S.C. $ 1983. Plaintiff claims that Defendants, officials at the Cook
County Jail, violated Plaintiff s constitutional rights by acting with deliberate indifference to his
health and safety. More specifically, Plaintiff alleges that Defendants waited several hours to
evacuate his tier after black smoke poured througlfthe vents and filled the building. Plaintiff has
belatedly responded to Defendants' motion for summary judgment. But for the reasons
discussed in this Order, the motion is granted.

II.     Standards on a Motion for Summary Judgment

        "The court shall grant summary judgment if the movant shows that there is no genuine
issue as to any material fact and the movant is entitled to a judgment as a matter of law." Fed. R.
Civ.P.56(a); CelotexCorp.v.Catrett,477U.S.3l7,322 (1986); Hanoverlns.Co.v.Northern
Bldg. Co.,751 F.3d 788,791 (7th Cir. 2014). In determining whether factual issues exist, the
Court must view all the evidence and draw all reasonable inferences in the light most favorable
to the non-moving party. Weber v. Univ. Research Assoc., Inc., 627 F.3d 589, 592 (7th Cir.
2010). The Court does not 'Judge the credibility of the witnesses, evaluate the weight of the
evidence, or determine the truth of the matter. The only question is whether there is a genuine
issue of fact." Gonzalez v. City of Elgin,578 F.3d 526, 529 (7th Cir. 2009) (citing Anderson v.
Liberty Lobby, 477 U.S. 242, 249-50 (1 986)).
       Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 2 of 6 PageID #:257




        To survive summary judgment, the nonmoving party must make a sufficient showing of
evidence for each essential element of his case on which he bears the burden at trial. Blow v.
Bijoro, Inc., 855 F.3d 793, 797-98 (7th Cir. 2017) (citing Celotex, 477 U.S. at 322-23). "Where
the record taken as a whole could not lead a rational trier of fact to find for the non-moving
party, there is no genuine issue for trial." Blythe Holdings, Inc. v. DeAngelis,750 F.3d 653,656
(7th Cir. 2014) (citations omitted). "A genuine issue of material fact arises only if sufficient
evidence favoring the nonmoving party exists to permit a jury to return a verdict for that party."
Johnson v. Msnitowoc Cty.,635 F.3d 331,334 (7th Cir. 20ll) (quoting Faas v. Sears, Roebuck
& Co., 532 F .3d 633, 640-41 (7th Cir. 2008)).

III.   Northern District of Illinois Local Rule 56.1

         Local Rule 56.1 (f{.D. Ill.) govems the procedures for filing and responding to motions
for summary judgment in this judicial district. "Under the Local Rules of the Northern District
of Illinois, aparty filing a motion for summary judgment under Fed. R. Civ. P. 56 must serve and
file 'a statement of material facts as to which the moving party contends there is no genuine issue
and that entitle the moving party to a judgment as a matter of law."' Judson Atkinson Candies,
Inc. v. Latini-Hohberger Dhimantec,529 F.3d371,382 (7th Cir. 2008) (citation omitted). The
opposing party must then file "'a response to each numbered paragraph in the moving party's
statement, including, in the case of any disagreement, specific references to the affidavits, parts
of the recotd, and other supporting materials relied upon."' Cracco v. Vitran Exp., 1nc.,559 F.3d
625, 632 (7th Cir. 2009) (citing N.D. Ill. R. 56.1(bX3XB)); Fabiyi v. McDonald's Corp., No. 1 1
CV 8085,2014WL 985415, at *1 (N.D. Ill. Mar. 13,2014)(aff'd 595 F. App'x 621 (7thCir.
2014)). The opposing party may also present a separate statement of additional facts that require
the denial of summary judgment. See Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 643-44 (7th
Cir.2008).

         If a party fails to respond to a L.R. 56.1 statement of uncontested facts, then those facts
are deemed admitted to the extent they are supported by the evidence in the record. Keeton v.
Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012); Parua v. Neal,614 F.3d 635,636 (7th Cir.
2010); L.R. 56.I (bX3XC) O{.D. Ill.) ("All material facts set forth in the statement required of the
moving party will be deemed to be admitted unless controverted by the statement of the
opposing party."). A plaintiff s pro se status does not excuse him from complying with these
rules. Moruow v. Donahoe, 564 F . App'x 859, 860 (7th Cir. 2014) (unpublished opinion) (citing
Pearle Vision, Inc. v. Romm,541 F.3d 751,758 (7th Cir. 2008) (inter alia)).

       Consistent with the Local Rules, Defendants filed a "Statement of Material Facts" along
with their motion for summary judgment. (R. 48, Defendants' Local Rule 56.1(a) Statement.)
Each substantive assertion of fact in Defendants' Local Rule 56.1(a) Statement is supported by
evidentiary material in the record. Also in accordance with the Local Rules, Defendants filed
and served on Plaintiff a Local Rule 56.2 Notice, which explained in detail the requirements of
Local Rule 56.1. (R. 51, Notice to Pro Se Litigant Opposing Summary Judgment.) The notice
warned Plaintiff thata party's failure to controvert the facts as set forth in the moving party's
statement results in those facts being deemed admitted. See, e.g., Apex Digital, Inc. v. Seors,
     Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 3 of 6 PageID #:258




Roebuck & Co., 735 F.3d 962,965 (7th Cir. 2013); Smith v. Lomz,321 F.3d 680, 683 (7th Cir.
2003). Moreover, when Plaintiff expressed a post-judgment interest in pursuing his claim, the
Court specifically called his attention to Local Rule 56.2's requirements. (R. 59, Order of
September 5, 2018.) Despite the admonitions, Plaintiff failed to respond to each of Defendants'
numbered statements of fact, or to file statements of additional or disputed facts. Instead,
Plaintiff simply filed his own statement of facts and declaration in support of his claims.
Nevertheless, because Plaintiff is proceeding pro se-and because there appears to be no conflict
between either party's facts-the Court has incorporated Plaintifls additional factual assertions.

IV. Uncontested    Facts

         Plaintiff Devanta Howell was a pretrial detainee at the Cook County Jail at the time of the
events giving rise to this action. He was housed in the j ail' s Division I 0, tier 2-D . On March 3 0,
2017, at about 4 p.m., Plaintiff began to smell smoke. The smoke came out of the ventilation
system and lasted for several hours. Correctional officers circulated through the tier to make
sure that nothing was on fire. Plaintiff overheard a correctional officer report that he was going
to call sergeants to the tier. A correctional officer also summoned a nurse.

        Three sergeants, including Defendants Houston and Williamson, arrived with a nurse
some time between 5 and 6 p.m. to check on the detainees, and to confirm there was no fire. At
that time, Plaintiff did not ask for medical attention. Plaintiff did not see Defendant Houston or
Williamson when they checked on the tier, and he does not know what they were doing as events
unfolded.

       Correctional employees moved Plaintiff to the basement at about 10:15 that evening,
some six hours after smoke began to fill the tier. Plaintiff remained in the basement until about
3:00 a.m.

         While in the basement, Plaintiff asked an officer named Manmatr for medical attention.
Although Plaintiff maintains that Manmat did not assist him, he somewhat inconsistently
indicates that a nurse thereafter went to see him and "asked him some questions." (R. 65,
Plaintiff s Declaration, at p. 1.). Plaintiff "assumes" that the nurse told someone to escort him to
the Cermak Health Care Unit for an examination, but no one did so. (ld) The next morning,
Plaintiff refused to sign documents attesting that he had refused medical treatment.

        Apparently, one inmate lost consciousness and received medical treatment on the day of
the incident. Plaintiff conceded at his deposition that he himself had no injuries, but he found it
hard to breathe afterwards, and he believed that he had "probably" suffered smoke inhalation.
(R. 48, Defendants' L.R. 56.1(a) Statement of Material Facts, tT 16.) Plaintiff did not seek
medical attention following the incident. Two weeks later, when Plaintiff filed a grievance
relating to the episode, he did not mention any medical issues or requests for medical assistance.

1 By Order of May 10, 2017, the Court summarily dismissed Officer Manmat as a Defendant on
preliminary review pursuant to 28 U.S.C. $ 1915A because Manmat was not mentioned anywhere in the
body of the complaint. (R. 7, p. 4.) Plaintiff never amended his complaint to assert a claim against
Manmat.
      Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 4 of 6 PageID #:259




 He never sought medical treatment for smoke-related injuries during the rest of his tenure at the
 Cook County Jail.

        Plaintiff was transferred to IDOC custody on July 25,2018, about sixteen months after
the March 2017 incident. At the Hill Correctional Center, Plaintiff sought medical care for post-
traumatic stress. He reported that he was experiencing "flashbacks" to the smoke-filled deck,
and that he felt a fear of being trapped in a smoke-filled cell with no one to help him. (R. 65,
Plaintiffs Declaration,p.2.) Doctors at Hill have prescribed Plaintiff Buspar for anxiety and
Remeron to help him sleep.

        Plaintiff s complaint in this case did not allude to an alleged denial of medical   care.

VI.     Analysis

        Even viewing the record in the light most favorable to Plaintiff, the Court finds that
 Defendants are entitled to judgment as a matter of law. There is no triable question as to whether
 Defendants violated Plaintiffs constitutional rights in responding to the smoke incident. No
 reasonable juror could conclude that Defendants acted with deliberate indifference to Plaintiff s
health or safety. Furthermore, Plaintiffs medical claim, which was raised at the summary
judgment stage, is without merit. Accordingly, Defendants' motion for summary judgment is
granted.

        Claims brought by pretrial detainees under the Fourteenth Amendment are subject to an
 "objective unreasonableness" inquiry. Miranda v. Cty. of Lake,900 F.3d 335, 352 (7th Cir.
2018) (citing Kingsley v. Hendriclrson, --- U.S. ---, 135 S. Ct.2466,2475 (2015)). To that end,
the Court first determines whether the condition at issue was objectively serious enough to deny
an inmate a basic human need. Phillips v. Sheriff of Cook Cty., 828 F.3d 541, 554 (7th Cir.
2016); see also Smith v. Dart,803 F.3d 304, 309 (7th Cir. 2015) (in the cases of both pretrial
detainees and convicted prisoners, "the alleged conditions must be objectively serious enough to
amount to a constitutional deprivation...."). Basic human needs include physical safety. Rhodes
v. chapman, 452 u.s. 337, 346-48 (1981); smith v. sangamon Cty. Sheriffs Dep't,715 F.3d
 188, 191 (7th Cir.2013). The detainee then must allege facts showing that defendants
"possessed a purposeful, a knowing, or possibly a reckless state of mind." Smith,803 F.3d at
309 n.2; accord Miranda,9O0 F.3d at 353 ("a detainee must prove more than negligence but less
than subjective intent-something akin to reckless disregard") (citations omitted). Neither
negligence nor even gross negligence provides a basis for liability under section 1983. Rosario
v. Brawn,670 F.3d 816, 821 (7th Cir. 2012).

        In the case at bar, there is no triable issue as to either prong with respect to Defendants'
response to smoke on the tier. The summary judgment record does not reflect the cause of the
smoke, the toxicity of the smoke, or the extent of the smoke. Plaintiff describes only "smoke on
the deck ... that ... lasted several hours." The smoke must not have been excessively injurious,
as correctional officers remained on the tier along with the inmates. Evidently only one other
detainee experienced a health event that triggered medical treatment. Plaintiff has not met his
burden of demonstrating that there was a serious and substantial risk to his health or safety.
     Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 5 of 6 PageID #:260




        Furthermore, Plaintiff has not made a showing of reckless disregard. Correctional
officers, their superiors, and health care providers responded to the potential threat. Plaintiff is
not competent to testify about their actions or inaction, as he did not observe them. Although
Defendants did not evacuate the tier as quickly as Plaintiff might have liked, he has not
demonstrated that they were aware of and consciously disregarded a risk of constitutional
magnitude.

        Insofar as Plaintiff now asserts a medical claim, he may not do so in response to
Defendants' motion for summary judgment. A party may not raise new claims at the summary
judgment stage. See, e.g., Whitaker v. Milwaukee Cnty., Wisc.,772F.3d 802, 808 (7th Cir.
 2014); Lyons v. Vergara, No. 14 CY 9564,2016 WL 4493455, at *l I (N.D. Ill. Aug. 26,2016);
 Colbert v. Willingham,No. 13 CV 2397,2015 WL 3391035, at *10 (l{.D. Ill. May 26,2015)
(same). Plaintiff admittedly made no allegations in his complaint relating to a purported denial
of needed medical care. The summary judgment stage "is too late in the day to be adding new
claims." Auston v. Schubnell, 116 F.3d 251,255 (7th Cir. 1997).

        Even if the Court were to consider the medical claim, Plaintiff has no tenable cause of
action against any of the remaining, named Defendants. First, Plaintiff has not established that
he sustained any injury at all, let alone that he had a serious medical need. He indicates in his
Statement of Facts only that he "did ask for medical assistance." (R. 64, fl 6.) But he does not
indicate the nature of his injuries, and Defendants have shown that he never sought medical care
in the days, weeks. or months following the smoke incident. To the contrary, Plaintiff made no
mention of a need for medical treatment in a grievance he filed two weeks after the fire. Plaintiff
has introduced no evidence whatsoever that his smoke inhalation amounted to a medical
condition that would have required treatment. Thus, the Court discerns no objectively serious
medical need.

        And regardless, nothing in the record suggests that any of the named Defendants were
responsible for the alleged denial of medical care. Section 1983 is premised on the wrongdoer's
personal responsibility; therefore, an individual cannot be held liable in a civil rights action
unless he caused or participated in an alleged constitutional deprivation. Kuhn v. Goodlow,678
F.3d 552, 556 (7th Cir. 2012) (citations omitted). The doctrine of respondeat superior (blanket
supervisory liability) does not apply to actions filed under 42 U.S.C. $ 1983. See, e.g., Kinslow
v. Pullara, 538 F.3d 687 , 692 (7th Cir. 2008). Consequently, in the absence of any evidence that
Defendants were aware of but disregarded a serious medical name, Plaintiff has no cognizable
cause of action with respect to the alleged denial of medical care.

        In sum, the Court finds that there is no genuine issue as to any material fact, and
concludes that Defendants are entitled to judgment as a matter of law. Even viewing the record
in the light most favorable to Plaintifl no reasonable person could find that Defendants "acted
purposefully, knowingly, or perhaps even recklessly" in response to a significantly dangerous
incident. Although given the opportunity to develop his claims, Plaintiff has failed to adduce
evidence to support an inference that smoke on his tier amounted to an objectively serious
situation. Nor has he established that there is a jury question as to whether Defendants' response
to the smoke crisis was reasonable. Furthermore, the record reflects no personal involvement on
f           Case: 1:17-cv-03397 Document #: 71 Filed: 01/09/19 Page 6 of 6 PageID #:261




    the part of the named Defendants in connection with Plaintiff s untimely and feeble medical
    claim. Accordingly, Defendants' motion for summary judgment is granted. The Court's
    previous order dismissing this suit for lack of prosecution is vacated. This suit is dismissed,
    instead, pursuant to Fed. R. Civ. P. 56. A new final judgment will be entered.

              If Plaintiff wishes to appeal, he must file a notice of appeal with this Court within thirty
    days of the entry ofjudgment. See Fed. R.App.P. a(a)(1). If Plaintiff appeals, he will be liable
    for the $505.00 appellate filing fee regardless of the appeal's outcome. See Evans v. Ilt. Dep't of
    Corr.,150 F.3d 810, 812 (7th Cir. 1998); Bentz v. Palmer,No. l2 CV 1753, 2015 WL 1042932,
    at *5 (N.D. Ill. Mar. 5,2015). If the appeal is found to be non-meritorious, Plaintiff could be
    assessed a "strike" under 28 U.S.C. $ 1915(g). If a prisoner accumulates three "strikes" because
    three federal cases or appeals have been dismissed as frivolous or malicious, or for failure to
    state a claim, the prisoner may not file suit in federal court without pre-paying the filing fee
    unless he or she is in imminent danger of serious physical injury. Id. If Plaintiff seeks leave to
    proceed in forma pauperis on appeal, he must file a motion for leave to proceed in
                                                                                                forma
    pauperis in this Court. See Fed. R. App. P.2a@)Q).

            Plaintiff need not bring a motion to reconsider this Court's ruling to preserve his
    appellate rights. However, if Plaintiff wishes the Court to reconsider its judgment, he may file a
    motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be
    filed within 28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time to file a
    motion pursuant to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(bX2). A timely Rule
    59(e) motion suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled upon.
    See Fed. R. App. P. a(a)(a)(A)(iv). Any Rule 60(b) motion must be filed within a reasonable
    time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year
    after entry of the judgment or order. See Fed. R. Civ. P. 60(cX1). The time to file a Rule 60(b)
    motion cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the
    deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the motion is filed
    within 28 days of the entry ofjudgment. See Fed. R. App. P. a(a)(a)(A)(vi).

    VII.      Conclusion

            For the foregoing reasons, Defendants' motion for summary judgment l#a\ is granted.
    The Court instructs the Clerk to enter a new final judgment in this matter pursuant to Fed. R.
    Civ. P. 56(a). The case remains closed.




    Date:            /-7/7
